Citation Nr: 1037634	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  10-05 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.	Entitlement to service connection for bilateral hearing loss.

3.	Entitlement to service connection for recurrent tinnitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from November 1968 to 
November 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues of entitlement to service connection for bilateral 
hearing loss and recurrent tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record indicates the Veteran has been 
diagnosed with PTSD under the DSM-IV criteria due to an in-
service stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim of service connection for 
PTSD, since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act (VCAA) 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran asserts that he suffers from PTSD due to an in-
service stressor.  Specifically, he contends that he feared for 
his life throughout his service in the Republic of Vietnam and, 
specifically, participated in a convoy that was ambushed, an 
incident in which he witnessed other soldiers killed and injured.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with VA regulations; (2) a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2009).  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 
1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2009) (pertaining 
to combat Veterans).

However, if, as in the present case, the Veteran did not engage 
in combat, his alleged stressors must be established by official 
service records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The regulatory amendment of 
"credible supporting evidence" means that "the Veteran's 
testimony, by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. 
App. 163.  

Additionally, if a stressor claimed by a Veteran is related to 
the Veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that "a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, . . . , and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  
75 Fed. Reg. at 39,852.  

As noted above, service connection for PTSD requires: (1) medical 
evidence diagnosing the condition; (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In the 
instant case, a November 2007 VA Mental Health Consult found the 
Veteran met the criteria for a diagnosis of PTSD and noted 
traumatic events leading to this diagnosis include multiple 
combat incidents, including being ambushed while driving a 
tractor trailer in Vietnam.  As such, criteria (1) and (2) of a 
service connection claim for PTSD have been met.  See 38 C.F.R. 
§ 3.304(f).  The remaining question, therefore, is whether there 
is credible evidence the claimed in-service stressor occurred.  

A review of the Veteran's service records reveals no overt 
evidence the alleged in-service stressor occurred.  As noted 
above, the Veteran's separation documents do not reveal the 
Veteran engaged in combat.  However, the Board observes the 
Veteran has submitted two statements in support of his claim.  In 
these statements, both J.B., a First Lieutenant and the Veteran's 
Platoon Leader, and D.C., a member of the Veteran's convoy, 
indicate that, upon returning from a trip between Qui Nhon and 
Pleiku, their convoy was ambushed and received enemy fire.  In 
light of the Veteran's statements, as well as those of J.B. and 
D.C., the Board finds the evidence to be in relative equipoise as 
to whether the Veteran's alleged in-service stressor occurred.  
As such, deciding all doubt in favor of the Veteran, the Board 
finds that there is evidence to establish the Veteran's in-
service stressor, namely a convoy ambush, occurred.  See 38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (a Veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).  Therefore, the Board finds that the Veteran 
has satisfied criterion (3) of a service connection claim for 
PTSD.  See 38 C.F.R. § 3.304(f).

In sum, the record shows a diagnosis of PTSD, medical evidence 
establishing a link between current symptoms and in- service 
stressor, and evidence establishing the in-service stressor 
occurred.  For those reasons, the claim for entitlement to 
service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The Veteran asserts service connection for bilateral hearing loss 
and recurrent tinnitus is warranted due to in-service exposure to 
acoustic trauma.  Specifically, the Veteran contends he was 
exposed to machine gun fire, occasional tank noise and mine 
explosions without the use of hearing protection.

During the development of the instant claim, the Veteran was 
afforded a VA audiological examination in July 2008.  After 
reviewing the claims file and examining the Veteran, the VA 
examiner opined that "[h]earing loss and tinnitus occurred in 
military. is not caused by or a result of Hearing loss and 
tinnitus."  However, the rationale for this opinion notes the 
opinion "is supported by onset of hearing loss and tinnitus 
being 20 years ago (about 20 years following military) and no 
significant change in hearing from enlistment to separation."  
In reviewing the July 2008 VA medical opinion, it is unclear 
whether the examiner is offering a positive or negative opinion 
regarding the etiological relationship between the Veteran's 
current hearing loss and recurrent tinnitus and his active 
service.  As such, a new VA examination is necessary prior to a 
Board decision with respect to these issues.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. 
Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 
1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. 
App. 1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").

As a final note, the Board observes that a VA medical opinion 
regarding the etiology of hearing loss cannot be based solely on 
"normal" audiometric findings recorded on the Veteran's 
separation examination.  In this regard, the Court has held where 
there is no evidence of the Veteran's claimed hearing disability 
until many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship between 
the Veteran's in service exposure to loud noise and his current 
disability, it would follow that the Veteran incurred an injury 
in service ...." Hensley v. Brown, 5 Vet. App. 155, 160 (1993), 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  As 
such, the Board requests that any opinion expressed by the VA 
examiner in conjunction with this remand be accompanied by a 
complete rationale.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Schedule the Veteran for a VA audiological 
examination for the purpose of 
ascertaining the etiology of his bilateral 
hearing loss and recurrent tinnitus.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such a review 
was accomplished.  Any necessary testing 
should be accomplished.  After reviewing 
the record and examining the Veteran, the 
examiner should provide an opinion as to 
whether the Veteran's hearing loss and/or 
recurrent tinnitus is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), etiologically related to his 
active service, to include in- service 
acoustic trauma.  

A detailed rationale should be provided 
for all opinions.  

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


